Citation Nr: 1735312	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  16-47 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for leukopenia.

2.  Entitlement to service connection for cancerous polyps of the colon.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from July 2014 and November 2016 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In the July 2014 decision, the RO denied the Veteran's request to reopen his claim of entitlement to service connection for leukopenia.  He perfected a timely appeal to that decision.  In the November 2016 decision, the RO denied service connection for cancerous polyps of the colon.  

On May 9, 2017, the Veteran and his wife appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  Following the hearing, the record was left open for 60 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claim; no such evidence was submitted.  

Additional medical records have been associated with the claims file since the most recent August 2016 statement of the case (SOC).  However, review of these records reveals that the relevant records were previously on file and/or are redundant of records already on file.  There is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304 (c).  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for leukopenia in an August 2016 SOC, the Board, as a fact finder within VA, must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The issue of entitlement to service connection for cancerous polyps of the colon is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  By a June 1983 decision, the Board denied entitlement to service connection for leukopenia.  The Veteran did not request reconsideration of that decision.  

2.  The evidence added to the record since the June 1983 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim to reopen the previously denied claim of entitlement to service connection for leukopenia.  


CONCLUSIONS OF LAW

1.  The June 1983 Board decision, which denied the Veteran's claim of entitlement to service connection for leukopenia, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.   The criteria for reopening a claim of entitlement to service connection for leukopenia have not been met.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Laws and Regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for a condition that was caused or aggravated by a condition for which service connection has already been established.  38 C.F.R. § 3.310 (2016).  

Generally, a claim which has been denied in an unappealed RO decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1100 (2016).  If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104 (2016).  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103 (a); 38 C.F.R. § 20.1100.  

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual background & Analysis-claim to reopen S/C-Leukopenia.

The evidence considered at the time of the June 1983 Board decision included service treatment records (STRs), VA treatment records, the Veteran's lay statements, private treatment records, and VA hematology consultation.  The Board denied the Veteran's claim for service connection for leukopenia, based on a finding that the clinical data did not demonstrate an etiological relationship between the medication used for treatment of his service-connected disability and the onset of leukopenia.  

Historically, the Board notes that the STRs do not reflect any complaints, findings or diagnoses of leukopenia.  At his separation examination in April 1955, it was noted that no defects were noted.  

By a rating action in April 1956, the RO granted service connection for dermatomycosis of both feet, rated as 0 percent effective April 29, 1955.  

The Veteran's claim for service connection for low white blood count was received in April 1981.  Submitted in support of the claim were laboratory reports from a private doctor dated in September 1974 and April 1980.  In September 1974, the Veteran's WBC count was 5,200 CU.mm, laboratory findings in April 1980 revealed W.B.C. count of 3,600CU.mm.  

Also submitted were VA treatment reports dated from August 1975 to October 1978.  These records show that the Veteran received follow up treatment for a skin condition.  In August 1975, the Veteran was seen for evaluation of foot fungus; he was diagnosed with onychomycosis.  It was noted that the Veteran had dermatomycosis.  In November 1975, the Veteran was placed on Griseofulvin.  The Veteran subsequently complained of feeling sluggish.  His complete blood count was closely monitored.  In September 1976, the Veteran was told to stop taking the medication because of lowered while blood count.  In October 1976, the Veteran was referred for evaluation because of leukopenia.  It was noted that repeat WBC reflect a gradual drop in the level of WBC (April 1975, WBC 4,800, December 1975, WBC was 5,200, and in September 1976, count was 3,900).   Following evaluation in November 1976, the assessment was that the Veteran had slight leukopenia, etiology could be secondary to drugs.  

In a statement dated in June 1981, the Veteran maintained that he was initially placed on G for treatment of a skin condition; and, they kept a regular check on his blood.  After he had been taking the pills for about three weeks, he received a call from the VA and was told to stop taking the pills and to report to the VA hospital for blood test.  He was told that his white blood count went down ant that was why he had to stop taking the pills; his white count has never gone back up to where it was before he started taking the pills.  

Of record was the report of a VA examination dated in August 1981 for evaluation of the Veteran's dermatomycosis of both feet.  The examiner noted that he was requested to provide an opinion as to whether or not leukopenia was directly due to and proximately the result of medication prescribed for the service-connected condition.  The examiner noted that the Veteran was initially begun on Griseofulvin sometime in September 1976; however, because of a lowering of the white count, his dermatologist immediately stopped the medication.  The examiner noted that, five years after the medication was begun and quickly stopped, because of a lowering of white blood count, the leukopenia persists.  The examiner stated that, in answer to the question concerning the relationship of the medication to the resulting leukopenia, his opinion must be yielded to that of a hematologist.  

In August 1981, the Veteran was sent to a hematologist for evaluation.  It was noted that the Veteran was treated for a fungal infection with Griseofulvin in 1976 for approximately one month at which time treatment was discontinued due to a decreasing WBC.  It was noted that, since that time, the Veteran has persistently developed a mild leukopenia with 4 normal differential count.  The examiner noted that, since 1976, the Veteran had been running WBCs between 3 9 and 5 1; he noted that differential of the WBCs were grossly WNL.  The examiner stated, in essence, the Veteran was being seen in hematology for evaluation of persistent leukopenia.  On examination, WBC was 4,000.  The hematologist noted that old records were obtained from Mercy Hospital; the examiner noted that on August 28, 1973, WBC count was 4.7, on September 6, 1973, WBC count was 4.6.  Following a review of the case, the hematologist concluded that the Veteran's total WBC has always run slightly low and is of no clinical consequence, and it was not related to Griseofulvin.  

By a rating decision in October 1981, the RO denied the Veteran's claim for service connection for low white blood count, based on a finding that that a relationship between leukopenia and the medication used in treatment of his service-connected dermatomycosis had not been demonstrated.  

In June 1983, the Board denied service connection for leukopenia.  At that time, the Board determined that the evidence did not demonstrate an etiological relationship between the medication used for treatment of the service-connected disability and the onset of leukopenia.  The Board noted that a somewhat lowered white blood count, of unknown etiology, appeared to have existed both before and after the use of Griseofulvin.  As such, the Board denied service connection for leukopenia.  

The Veteran filed his current request to reopen the claim for service connection for leukopenia (VA Form 21-526) in April 2013.  In a statement, dated in April 2014, the Veteran maintained that his white blood count had always been in the normal range until he was prescribed Griseofulvin; it was after he started taking that medication that his count began to drop.  The Veteran argued that, it his blood count had not been normal, his dermatologist would not have prescribed the drug since he knew that it could affect his blood culture.  The Veteran also argued that it was not a coincidence that after he began taking Griseofulvin his white and red blood cells were affected; and, if it wasn't the medication that caused the problem, he would not have been told to stop taking the drug.  

Submitted in support of the claim were VA progress notes dated from October 2010 through November 2016.  Laboratory studies performed during that period revealed WBC counts ranging from 3.93 to 6.22.  

At his personal hearing in May 2017, the Veteran maintained that it was the medication that he took for his fungal infection that caused his leukopenia.  The Veteran testified that he had been taking Griseofulvin for his function infection for about two or three months when he received a call telling him to stop taking the medication immediately.  The Veteran related that he was called in to have regular blood work.  The Veteran indicated that the medication not only caused problems with his white count, but all of his blood counts.  The Veteran reported being chronically tired.  The Veteran argued that his blood work prior to being prescribed the medication was fine, but then he experienced a drastic drop in his count after taking Griseofulvin.  

Submitted in May 2017 were copies of laboratory studies, dated in September 1974 and May 2017.  In September 1974, a CBC profile revealed WBC count of 5.2; a CBC profile dated in May 2017 revealed a WBC count of 3.62.  

In a statement, dated in June 2017, the Veteran cited to a book "Complete Guide To Prescription Drugs" 2016/2017, by H. Winter Griffith, M. D., wherein the author advises about the need for follow up medical examinations and laboratory studies to check complete blood counts.  The Veteran maintains that "according to H. Winter Griffith, M.D., my blood disorder condition is the result of Griesofulvin.  

Upon review of the record, the Board finds that new and material evidence has not been submitted to reopen the previous decision that denied service connection for leukopenia.  In that regard, the Board notes that the basis for the Board's June 1983 denial was that there was no evidence of an etiological relationship between the medication used for treatment of the service-connected disability and the onset of leukopenia.  

The evidence received since the June 1983 Board decision does not include evidence demonstrating a relationship between the medication prescribed for treatment of the Veteran's fungal infection (Griseofulvin) and the onset of leukopenia.  The Board acknowledges that the Veteran has made a general statement that his blood count began to drop after he started taking the medication; however, there is no competent evidence of record showing the Veteran's lowered white blood count was caused by the use of Griseofulvin.  Given that the record tends to show no relationship between Griseofulvin and the onset of leukopenia, and the Veteran has not provided any competent evidence of such connection, the mere assertion is not new and material evidence.  

The Veteran refers to Dr. Griffith's book as advising the need for laboratory studies and medical examinations.  However, such a statement does not coincide with the Veteran's assertion that the book provides evidence that his leukopenia is due to Griesofulvin.  

The Veteran's additional lay statements and hearing testimony regarding the etiology of his leukopenia are cumulative, and not new, evidence; he stated the same contentions in his initial claim seeking service connection for leukopenia.  To the extent that he is seeking to relate his leukopenia to the use of Griseofulvin used for treatment of his service-connected disability in the absence of any medical opinion in support of a nexus, such assertions are not competent (and not material) evidence, as he is a layperson, and is not shown to have the requisite expertise to provide an opinion on what is essentially a medical question.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467   (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).  Moreover, merely submitting more recent records of ongoing evaluation and treatment is not reason to reopen a claim - especially where, as here, the existence of the claimed disability already was acknowledged when previously considering and denying the claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).  

In fact no additional evidence received since the June 1983 Board decision is new and competent evidence tending to relate leukopenia to the medication used for treatment of a service-connected disability.  Therefore, the additional evidence received since June 1983 does not address the unestablished fact necessary to substantiate the claim of entitlement to service connection for leukopenia, does not raise a reasonable possibility of substantiating such claim, and is not new and material.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Hence the claim may not be reopened.  

ORDER

The application to reopen the previously denied claim of service connection for leukopenia is denied.  

REMAND

Under the provisions of 38 U.S.C.A. § 7105 (a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: there must be a decision by the agency of original jurisdiction (AOJ), the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

By a November 2016 rating action, the RO denied the Veteran's claim of entitlement to service connection for cancerous polyps of the colon.  The Veteran filed a notice of disagreement (NOD) with the denial of his claim for service connection in December 2016.  The Board notes that a statement of the case (SOC) addressing the matter of entitlement to service connection for cancerous polyps of the colon has not yet been issued.  Therefore, a remand for this action is necessary. See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must issue the Veteran and his representative a Statement of the Case (SOC) addressing the issue of entitlement to service connection for cancerous polyps of the colon.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  Only if a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


